                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SECURITIES AND EXCHANGE COMMISSION,               §
      Plaintiff,                                  §
                                                  §
v.                                                §           CIVIL ACTION H-18-1098
                                                  §
THE LIFEPAY GROUP, LLC et al.,                    §
       Defendants.                                §

                                              ORDER

       Pending before the court is a memorandum and recommendation filed by Magistrate Judge

Nancy K. Johnson (“M&R”). Dkt. 98. The M&R recommends denying defendant Michael Watts’s

(“Watts”) motion for summary judgment (Dkt. 50), denying the plaintiff Securities and Exchange

Commission’s (“SEC”) motion for summary judgment (Dkt. 63), denying Watts’s motion to strike

(Dkt. 86), and overruling Watt’s objection to the admissibility of Watt’s deposition (Dkt. 87). Id.

       Objections to the M&R were due on March 11, 2020. Neither party filed timely objections.

“When no timely objection is filed, the court need only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” See Fed. R. Civ. P. 72(b), Advisory

Comm. Note (1983). The court, having reviewed the motions, M&R, pleadings, and applicable law,

and having received no objections, finds no clear error. Thus, the court ADOPTS IN FULL the

M&R (Dkt. 98).

       For the reasons stated in the M&R, Watts’s motion for summary judgment (Dkt. 50), SEC’s

motion for summary judgment (Dkt. 63), and Watts’s motion to strike (Dkt. 86) are all DENIED.

Additionally, Watt’s objection to the admissibility of Watt’s deposition (Dkt. 87) is OVERRULED.

       Signed at Houston, Texas on March 16, 2020.


                                               ________________________________________
                                                            Gray H. Miller
                                                   Senior United States District Judge
